Citation Nr: 0948075	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in April 2007 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a Travel Board hearing in connection with the 
current claim as well.  The Travel Board hearing was 
subsequently scheduled and held in March 2008.  The appellant 
testified and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hearing loss.  The Veteran contends that he currently suffers 
from hearing loss due to exposure to loud noise in service.  
The Veteran reports that he worked on the flight line while 
in service as an aircraft maintenance worker.  He indicated 
that he usually, but not always, wore hearing protection 
while in service and was treated for hearing loss in service.

The Board notes that the Veteran indicated that his hearing 
was examined by the Transportation Security Administration 
(TSA) in conjunction with an application for a job and that 
TSA denied him employment due to hearing loss.  The RO, after 
obtaining authorization from the Veteran, attempted to obtain 
copies of these records in October 2007.  However, TSA did 
not respond to the RO's request.  The Veteran indicated in 
his testimony at a hearing before the undersigned Acting 
Veterans Law Judge that he would attempt to obtain the 
records himself.  The record was held open for 60 days for 
these records to be obtained and associated with the claims 
folder.  No records were received from the TSA or the 
Veteran.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
As only one request has been forwarded to TSA for the 
Veteran's records and no response was received, the Board 
finds that additional attempts must be made to obtain any 
medical examination records in existence regarding the 
Veteran from TSA.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the TSA, 
complete copies of any medical records 
regarding the Veteran's application for 
employment.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  After the above development is 
completed, review the Veteran's claims 
file and undertake any additional 
development indicated.  This may include 
obtaining and associating with the claims 
file any additional pertinent records 
identified by the Veteran during the 
course of this remand.  It also may 
include, if pertinent TSA records are 
associated with the claims folder, a VA 
examination and opinion to determine the 
nature, extent, onset, and etiology of 
any bilateral hearing loss found to be 
present.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


